Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000078
                                                       21-MAR-2013
                                                       10:38 AM

                         SCPW-13-0000078

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

  THE HONORABLE RICHARD K. PERKINS, Judge of the Circuit Court
       of the First Circuit, State of Hawai#i, Respondent.


                       ORIGINAL PROCEEDING
                     (S.P.P. No. 12-1-0011)

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

motion for reconsideration of the March 4, 2013 order denying his

petition for a writ of mandamus,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, March 21, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack